                                         Case 4:16-cv-03396-YGR Document 384 Filed 10/15/19 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     IGNACIO PEREZ,                                     CASE NO. 16-cv-03396-YGR
                                   7                   Plaintiff,
                                                                                            ORDER RE: PLAINTIFF’S EX PARTE
                                   8             vs.                                        REQUEST FOR STAY OF BRIEFING ON ALL
                                                                                            PENDING MOTIONS
                                   9     RASH CURTIS & ASSOCIATES,
                                                                                            Re: Dkt. No. 383
                                  10                   Defendant.

                                  11

                                  12          On October 15, 2019, plaintiff Ignacio Perez filed an ex parte letter requesting to stay the
Northern District of California
 United States District Court




                                  13   briefing deadlines on all pending motions in light of the parties’ status conference to be set the

                                  14   week of October 21, 2019. Plaintiff requests a stay of all briefing on Plaintiff’s Motion for an

                                  15   Award of Attorney’s Fees, Costs and Expenses, and Service Award for the Class Representative

                                  16   (Dkt. No. 371), Defendant’s Motion to Alter or Amend the Judgment (Dkt. No. 374), Plaintiff’s

                                  17   Motion for the Court to Approve the Proposed Notice (Dkt. No. 376), and Defendant’s Motion to

                                  18   Reduce, Reconsider, Amend or Vacate the Judgment’s Unconstitutionally Excessive Damages

                                  19   (Dkt. No. 379). Plaintiff requests that the Court reset the briefing schedules on these pending

                                  20   motions at the status conference.

                                  21          The Court GRANTS plaintiff’s ex parte request to stay (Dkt. No. 383) the above listed and

                                  22   pending motions. (Dkt. Nos. 371, 374, 376, 379.) Accordingly, briefing on these motions is

                                  23   STAYED. The Court will reset the briefing schedule on these motions at the status conference to be

                                  24   set the week of October 21, 2019.

                                  25          IT IS SO ORDERED.

                                  26

                                  27   Dated: October 15, 2019
                                                                                                YVONNE GONZALEZ ROGERS
                                  28                                                       UNITED STATES DISTRICT COURT JUDGE
